DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of providing and displaying claim 16, the step of capturing a plurality of digital images in claim 17, the step of selecting a key subject point in two of said plurality of digital images in claim 18, the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point in claim 19, the step of generating a depth map from said two of said plurality of digital images of the scene in claim 20, the step of performing an interphasing of said two of said plurality of digital images in claim 21, the step of communicating the multidimensional digital image in claim 22, the step of displaying the multidimensional digital image on said display in claim 23.
The corresponding structures are identified in the specification for the steps of providing and displaying in paragraphs [0065-0068], the step of capturing a plurality of digital images in paragraphs [00134 and 00140], the step of selecting a key subject point in two of said plurality of digital images in paragraphs [00133-00134, 00136, 00140], the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point in paragraphs [00115 and 00144], the step of generating a depth map from said two of said plurality of digital images of the scene in paragraph [00144], the step of performing an interphasing of said two of said plurality of digital images in paragraphs [00160 and 00163], the step of communicating the multidimensional digital image in paragraph [00167], the step of displaying the multidimensional digital image on said display in paragraph[0092].
Response to Arguments
Applicant’s arguments, see the remarks, filed 10/04/2022, with respect to the amended claims 1 and 22 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Wu (US 20140192282 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nims et al. (US 20160227184 A1) in view of Khwaja et al. (US 20200020075 A1) and Wu (US 20140192282 A1).
Regarding claim 1, Nims discloses a system (fig. 2) to capture a plurality of two dimensional digital source images of a scene (301 of fig. 4, [0090] cameras capture images at a scene) and transmit a modified pair of images to a at least one users for viewing (306 of fig. 4), the system comprising: 
a first smart device having a first memory device for storing an instruction (220 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a first processor in communication with said first memory device and configured to execute said instruction (220 and processor of fig. 2); 
a display (305 of fig. 4, [0075]) in communication with said first processor (220 of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1), said display configured to display said multidimensional image (305 of fig. 4, [0017 and 0073]); 
a second smart device having a second memory device for storing an instruction (222 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a second processor in communication with said second memory device and configured to execute said instruction (222 and processor of fig. 2); 
a plurality of digital image capture devices ([0039, 0071, and 0090], cameras) in communication with said second processor and each image capture device configured to capture a digital image of the scene (301 of fig. 4), 
said second smart device in communication with said first smart device (220 and 224 of fig. 2, [0073]), 
said plurality of digital image capture devices captures a pair of digital images of the scene by two of said plurality of digital image capture devices ([0090] digital cameras as video capture devices, [0147] images of scene or stereo pair are captured by the capture devices),
a third smart device having a third memory device for storing an instruction (260 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10); and 
a third processor in communication with said third memory device (260 and processor of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10), said third smart device (260 of fig. 2) in communication with said first smart device and said second smart device (220 and 222 of fig. 2), and 
said third processor executes an instruction to control a parallax and a depth of field of said pair of digital images of the scene and generate a multidimensional image of the scene ([0017, 0021, 0023, and 0039]); 
Nims does not teach 
(A) said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image capture devices are evenly spaced therebetween;
(B) said display configured to display said multidimensional digital image, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of repeating series of continuous sub-elements aligned as a single layer therewith said plurality of pixels; wherein each of said plurality of repeating series of continuous sub-elements is configured having a cross-section shaped as a single continuous layer having repeating flat sections and trapezoid sections, each of said trapezoid sections having an incline angle and a decline angle.
Khwaja (A) teaches said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width (ICS of figs. 3-5, L2, R3, L1, R2 of fig. 5, [0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes), 
wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width (L2 of fig. 5), a second digital image capture devices is centered on a second end of said interpupillary distance width (R2 of fig. 5), and any remaining said plurality of digital image capture devices are evenly spaced therebetween (R3 and L1 of fig. 5. Khwaja suggests said plurality of digital image capture devices captures a pair of digital images of the scene by two of said plurality of digital image capture devices (Left camera 212 and Right camera 212 of fig. 3)).
Wu teaches Serial No.: 17/333,721 (B) said display configured to display said multidimensional digital image (301 and 302 of fig. 4), wherein said display is configured as a plurality of pixels having a refractive element integrated therein (302 of fig. 4), said refractive element having a plurality of repeating series of continuous sub-elements aligned as a single layer therewith said plurality of pixels (302 of fig. 4); wherein each of said plurality of repeating series of continuous sub-elements is configured having a cross-section shaped as a single continuous layer having repeating flat sections and trapezoid sections (fig. 3b), each of said trapezoid sections having an incline angle and a decline angle ([0014, 0034, 0035] and fig. 3b).
Taking the teachings of Nims, Khwaja, and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the arrangement of cameras of Khawaja and the display of Wu into the system of Nims to provide one technical improvement of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts, as shown for example by reference numerals 212b and 214b in FIG. 1 ([0037] of Khwaja), reduce cross talk and distortion to provide a digital multi-dimensional image without jumping images or fuzzy features in the form of a printed hardcopy or as a viewed digital multi-dimensional image on an appropriate viewing device, and improve the image quality and the backlight utilization rate of a naked-eye 3D display.
Regarding claim 16, Nims discloses a method (fig. 2) of capturing a plurality of two dimensional digital source images of a scene (301 of fig. 4, [0090] cameras capture images at a scene) and transmit a modified pair of images to a plurality of users (220-224 of fig. 2) for viewing (305 of fig. 4, [0075]), said method comprising the steps of: providing 
a first smart device having a first memory device for storing an instruction (220 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a first processor in communication with said first memory device and configured to execute said instruction (220 and processor of fig. 2); 
a display (208 of fig. 1, 305 of fig. 4, [0075]) in communication with said first processor (220 of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); said display configured to display a multidimensional digital image (208 of fig. 1, 305 of fig. 4, [0079] Multidimensional digital master image(s) 303 may be transmitted to viewing screen 305 and displayed or viewed thereon. Multidimensional digital master image(s) 303 may be transmitted to computer system 10, user system 220 and/or server system 260 (shown in FIGS. 1 and 2) via network 250), 
a second smart device having a second memory device for storing an instruction (222 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a second processor in communication with said second memory device and configured to execute said instruction (222 and processor of fig. 2); 
a plurality of digital image capture devices ([0039, 0071, and 0090], cameras) in communication with said second processor and each image capture device configured to capture a digital image of the scene (301 of fig. 4), 
said second smart device in communication with said first smart device (220 and 224 of fig. 2, [0073]), 
said plurality of digital image capture devices captures a pair of digital images of the scene by two of said plurality of digital image capture devices ([0090] digital cameras as video capture devices, [0147] images of scene or stereo pair are captured by the capture devices),
a third smart device having a third memory device for storing an instruction (260 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10); and 
a third processor in communication with said third memory device (260 and processor of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10), said third smart device (260 of fig. 2) in communication with said first smart device and said second smart device (220 and 222 of fig. 2), displaying the multidimensional digital image on said display ([0079]), 
said third processor executes an instruction to control a parallax and a depth of field of said pair of digital images of the scene and generate a multidimensional image of the scene ([0017, 0021, 0023, and 0039]).
Nims does not teach 
(A) said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image capture devices are evenly spaced therebetween. 
(B) said display configured to display said multidimensional digital image, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of repeating series of continuous sub-elements aligned as a single layer therewith said plurality of pixels; wherein each of said plurality of repeating series of continuous sub-elements is configured having a cross-section shaped as a single continuous layer having repeating flat sections and trapezoid sections, each of said trapezoid sections having an incline angle and a decline angle.
Khwaja teaches (A) said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width (ICS of figs. 3-5, L2, R3, L1, R2 of fig. 5, [0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes), 
wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width (L2 of fig. 5), a second digital image capture devices is centered on a second end of said interpupillary distance width (R2 of fig. 5), and any remaining said plurality of digital image capture devices are evenly spaced therebetween (R3 and L1 of fig. 5. Khwaja suggests said plurality of digital image capture devices captures a pair of digital images of the scene by two of said plurality of digital image capture devices (Left camera 212 and Right camera 212 of fig. 3).
Wu teaches Serial No.: 17/333,721 (B) said display configured to display said multidimensional digital image (301 and 302 of fig. 4), wherein said display is configured as a plurality of pixels having a refractive element integrated therein (302 of fig. 4), said refractive element having a plurality of repeating series of continuous sub-elements aligned as a single layer therewith said plurality of pixels (302 of fig. 4); wherein each of said plurality of repeating series of continuous sub-elements is configured having a cross-section shaped as a single continuous layer having repeating flat sections and trapezoid sections (fig. 3b), each of said trapezoid sections having an incline angle and a decline angle ([0014, 0034, 0035] and fig. 3b).
Taking the teachings of Nims and Khwaja together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the arrangement of cameras of Khawaja and the display of Wu into the system of Nims to provide one technical improvement of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts, as shown for example by reference numerals 212b and 214b in FIG. 1 ([0037] of Khwaja), reduce cross talk and distortion to provide a digital multi-dimensional image without jumping images or fuzzy features in the form of a printed hardcopy or as a viewed digital multi-dimensional image on an appropriate viewing device, and improve the image quality and the backlight utilization rate of a naked-eye 3D display.
Regarding claim 2, Nims further teaches the system of claim 1, wherein said second processor executes an instruction to capture a plurality of digital images of the scene by said plurality of digital image capture devices ([0147 and 0149]).
Regarding claims 3 and 18, Nims further teaches the system of claim 2, wherein said third processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said third processor aligns said two of said plurality of digital images about said key subject point ([0021 and 0025] the processor executes an instruction to select a key subject point in the left digital image and the right digital image.
Regarding claim 4, Nims further teaches the system of claim 2, wherein said third processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input to said third processor and said third processor aligns said two of said plurality of digital images about said key subject point ([0017] The system enables selection of a key subject point in the at least left digital image and at least right digital image, [0092]).
Regarding claims 5 and 19, Nims further teaches the system of claim 2, wherein said third processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene (fig. 11 and 12, 1201 of fig. 12).
Regarding claims 6 and 20, Nims further teaches the system of claim 5, wherein said third processor executes an instruction to generate a depth map from said two of said plurality of digital images of the scene ([0021] the processor executes an instruction to create a depth map using an internal algorithm).
Regarding claims 7 and 21, Nims further teaches the system of claim 6, wherein said third processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity relative to said display therein a multidimensional digital image ([0021] Finally the processor operates a command to interphase columns of pixels of the plurality of image frames to generate the multidimensional digital master image using the key subject point to align the individual frames in the master image, [0023] the processor executes an instruction to interphase columns of pixels of the plurality of image frames to generate a multidimensional digital master image aligned to the key subject point, fig. 6.1, [0083]).
Regarding claims 8 and 22, Nims further teaches the system of claim 7, wherein said third processor executes an instruction to communicate said multidimensional digital image from said third processor to said first processor ([0073]).
Regarding claims 9 and 23, Nims further teaches the system of claim 8, wherein said first processor executes an instruction to display said multidimensional digital image on said display (305 of fig. 4, [0075] viewing screen 305-whether implemented on a smart phone, PDA, monitor, TV, tablet or other viewing device having stereo enabled viewing, via parallax barrier, barrier screen, overlays, waveguides or other viewing technology, capable of projecting information in a pixel format).
Regarding claim 15, Nims modified by Khwaja and Wu teaches the system of claim1, Wu further teaches wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens ([0007 and 0012]), a barrier screen ([0029]), a parabolic lens (fig. 3c), an overlay (302 and 302 of fig. 4), a waveguide, and combinations thereof.	
Regarding claim 24, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 6, Nims further teaches said processor executes an instruction to automatically select a parallax and a depth of field of said pair of digital images of the scene and generate a multidimensional image of the scene (([0017, 0021, 0023, and 0039] the processor executes an instruction to create a depth map using an internal algorithm and the processor then executes an instruction to input a parallax value between the minimum parallax value and up to the maximum value).  
Regarding claim 25, Lablans modified by Khwaja, Nims, and Wu teaches the method of Claim 16, Nims further teaches the step of automatically selecting a key subject point in two of said plurality of digital images and said processor aligning said images about said key subject point ([0017, 0021, 0021, 0023, and 0039] selecting a key subject).  
Regarding claim 26, Lablans modified by Khwaja, Nims, and Wu teaches the method of Claim 25, Nims further teaches the step of automatically selecting a parallax and a depth of field of said pair of digital images of the scene and generating a multidimensional image of the scene(([0017, 0021, 0023, and 0039] the processor executes an instruction to create a depth map using an internal algorithm and the processor then executes an instruction to input a parallax value between the minimum parallax value and up to the maximum value).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425